Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 1 of 9 Page ID #:211




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11 GAIL BARELA, an individual,                CASE NO. 2:20-cv-01518-RGK-(KSx)
 12          Plaintiff,                        STIPULATED PROTECTIVE
                                               ORDER
 13
           vs.
 14
 15 INSTANT BRANDS, INC.,
             Defendant.
 16
 17
 18        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based
 19 on the parties’ Stipulated Protective Order (“Stipulation”) filed on September
 20 15, 2020, the terms of the protective order to which the parties have agreed are
 21 adopted as a protective order of this Court (which generally shall govern the
 22 pretrial phase of this action) except to the extent, as set forth below, that those
 23 terms have been modified by the Court’s amendment of paragraphs 4(a), 9, 10,
 24 13, and 14 of, and Exhibit A to, the Stipulation.
 25 \\
 26 \\
 27 \\
 28 \\

                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 2 of 9 Page ID #:212




  1       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
  2                                 MODIFIED BY THE COURT1
  3
  4          1.      Good Cause Statement.
  5          This Order is being entered into by the Parties with respect to discovery
  6 material in this matter which includes medical records, trade secrets, and
  7 confidential, technical, proprietary and non-public documents and information, the
  8 public disclosure of which could be detrimental to the interests of Plaintiff,
  9 Defendant, and/or related entities; documents which may contain information that is
 10 personal and confidential to third parties, including individuals; and documents and
 11 information subject to a claim of privilege or immunity from discovery (including
 12 but not limited to attorney-client privilege, work product immunity, and immunities
 13 created by federal or state statute or regulation). The above-described documents
 14 and information, including electronically stored information, should be given the
 15 protection of an order of this Court to prevent irreparable harm through disclosure to
 16 persons other than those persons involved in the prosecution or defense of this
 17 litigation. It is the intent of the parties that information will not be designated as
 18 confidential for tactical reasons and that nothing be so designated without a good
 19 faith belief that it has been maintained in a confidential, non-public manner, and
 20 there is good cause why it should not be part of the public record of this case.
 21          2.      Definitions and Designation of Protected Material. The following
 22 definitions shall apply to this Order: “Protected Material(s)” means any document,
 23 including any document produced electronically, which bears the legend (or which
 24 shall otherwise have had the legend recorded upon it or upon the medium in which it
 25 is produced, in a way that brings its attention to a reasonable examiner)
 26
 27   1
             The Court’s additions to the agreed terms of the Protective Order are generally indicated in
      bold typeface, and the Court’s deletions are indicated by lines through the text being deleted.
 28
                                                      2
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 3 of 9 Page ID #:213




  1 “CONFIDENTIAL” or “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER”
  2 to signify that it contains information subject to protection under Federal Rule of
  3 Civil Procedure 26(c). For purposes of this Order, the term “Documents” mean all
  4 written, recorded, electronically stored, or graphic material produced or created by a
  5 party or any other person, whether produced pursuant to the Federal Rules of Civil
  6 Procedure, subpoena, by agreement, or otherwise. Interrogatory responses,
  7 responses to requests for admission, deposition transcripts and exhibits, pleadings,
  8 motions, affidavits, and briefs that quote, summarize, or contain materials entitled to
  9 protection may be accorded status as Protected Material, but, to the extent feasible,
 10 shall be prepared in such a manner that Protected Materials are bound separately
 11 from those not entitled to protection.
 12         3.    Limitations on Use. Protected Materials and their contents, as well as
 13 copies, summaries, notes, memoranda, and computer databases relating thereto,
 14 shall be used for the purpose of this action, shall be and remain confidential, and
 15 shall not be disclosed in any fashion, nor be used for any purpose other than the
 16 analysis and preparation for trial of this action. No other disclosure or use shall be
 17 made, except with the prior written consent of the party or other person originally
 18 designating a document as Protected Material, or as hereinafter provided under this
 19 order. Any other use is prohibited.
 20         4.    Access to Protected Material. In this lawsuit, Protected Material may
 21 be disclosed to the parties; to the counsel of record for the parties who are actively
 22 engaged in the conduct of the litigation; to the partners, associates, secretaries,
 23 paralegal assistants, and employees of such an attorney to the extent reasonably
 24 necessary to render professional services in the litigation; to persons with prior
 25 knowledge of the documents or the confidential information contained therein, and
 26 their agents; and to court officials involved in the litigation (including court
 27 reporters, persons operating video recording equipment at depositions, and any
 28 special master appointed by the Court). Subject to the provisions of subparagraph
                                                3
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 4 of 9 Page ID #:214




  1 3(c), such documents may also be disclosed:
  2         (a)   to the Court and its personnel; to any person designated by the Court
  3 in the interest of justice, upon such terms as the Court may deem proper; and
  4         (b)   to persons noticed for depositions or designated as trial witnesses in
  5 this action to the extent reasonably necessary in preparing to testify; and to outside
  6 consultants or experts retained in this action for the purpose of assisting counsel in
  7 the litigation; provided, however, that in all such cases, except as noted in paragraph
  8 3(c) below, the individual to whom disclosure is to be made has signed a Written
  9 Undertaking, the form of which is attached hereto as Exhibit A.
 10         (c)   Each outside consultant or expert retained for the purpose of assisting
 11 counsel in this litigation to whom disclosure is made pursuant to paragraph 3(b)
 12 above must sign a Written Undertaking, the form of which is attached hereto as
 13 Exhibit A. That Written Undertaking then must be returned to counsel to whom the
 14 disclosure was made, who shall retain any such Written Undertakings during the
 15 pendency of the litigation.
 16         5.    Jurisdiction of Court. Each person given access to Protected Materials
 17 as set forth in Paragraph 3 above, including those executing the Written
 18 Undertaking, submits to the jurisdiction of this Court for the purposes of
 19 enforcement of this Order, either prior to or following the completion of this action.
 20 Jurisdiction of this action is to be retained by this Court after final determination for
 21 purposes of enabling any party or persons affected by this Order to apply to the
 22 Court at any time for such direction or further decree as may be appropriate for the
 23 construction or enforcement of this Order or for such additional relief as may
 24 become appropriate.
 25         6.    Third Parties. Third parties or non-parties producing information or
 26 documents in the course of this action may also designate information or documents
 27 as “Confidential,” subject to the same protections and constraints as the parties to
 28 the action. All information or documents produced by such third parties shall be
                                                 4
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 5 of 9 Page ID #:215




  1 treated as “Confidential” for a period of 14 days from the date of their production,
  2 and during that period any party may designate such documents as “Confidential”
  3 pursuant to the terms of the Protective Order.
  4         7.    Filing Protected Material. A party seeking to file Protected Material
  5 with the Court under seal must comply with the requirements of the Court’s local
  6 rules, including Local Rule 79-5.
  7         8.    Depositions. Persons with knowledge may be deposed regarding
  8 Protected Material or the subject matter thereof. Only the parties and persons
  9 described in paragraph 3, including the court reporter and the witness, shall be
 10 present at such depositions. Either party may designate some or all of the transcripts
 11 of said depositions as Confidential in accordance with this Order.
 12         9.    Use at Trial. If, at the time of trial, counsel for any of the parties
 13 attempts to introduce into evidence or use in cross-examination any Protected
 14 Material, whether as part of a document or deposition testimony, counsel for either
 15 party may request the Court to preserve the confidentiality of that Protected Material
 16 as the Court deems appropriate. All documents produced by either party and
 17 designated as Protected Material are deemed authenticated for purposes of Federal
 18 Rule of Evidence 901 and records of a regularly conducted activity for purposes of
 19 Federal Rule of Evidence 803(6).
 20         10.   Challenging Confidentiality Designations. In the event that another
 21 party disagrees with a party’s designation of any document or information as
 22 confidential, the objecting party shall advise counsel for the designating party, in
 23 writing, of the objection and identify the document or item with sufficient
 24 specificity to permit identification. Within 10 days of receiving the objection, the
 25 designating party shall advise the objecting party’s counsel whether the designating
 26 party will change the designation of the document or item. If this cannot be resolved
 27 between the parties, the objecting party shall initiate the dispute resolution
 28 process under Local Rule 37.1, et seq. and consistent with the Court’s pre-
                                                 5
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 6 of 9 Page ID #:216




  1 motion discovery procedures. then the dispute will be presented to the Court by
  2 motion or otherwise. During the pendency of any such dispute resolution process
  3 and related motion, the designated document or item shall continue to be treated as
  4 a Protected Material and subject to the provisions of this Order. The Designating
  5 Party shall bear the burdens and the expenses of seeking protection in that
  6 court of its confidential material. On the hearing of any such motion, the burden
  7 shall be on the designating party to establish that the designated document or item
  8 should be deemed confidential.
  9         11.    Inadvertent Disclosure of Protected Material. If a producing party
 10 inadvertently or unintentionally produces to a receiving party any document or
 11 information without marking it as Protected Material pursuant to Paragraph 1, the
 12 producing party shall, within 30 days of the discovery of the inadvertent production,
 13 give notice to the receiving party in writing and thereafter the receiving party shall
 14 treat the document as Protected Material. Such inadvertent or unintentional
 15 disclosure shall not be deemed a waiver in whole or in part of the producing party’s
 16 claim of restriction either as to specific documents and information disclosed or on
 17 the same or related subject matter.
 18         If either party learns that it has disclosed Protected Material to any person or
 19 in any circumstance not authorized under this Order, that party must within 10 days:
 20 (a) notify in writing the designating or producing party of the unauthorized
 21 disclosure(s); (b) use its best efforts to retrieve all unauthorized copies of the
 22 Protected Material; (c) provide the person or persons to whom unauthorized
 23 disclosures were made with a copy of this Order, and (d) request such person or
 24 persons to execute the Written Undertaking attached hereto as Exhibit A.
 25         12.    Inadvertent Disclosure of Privileged Material. All inadvertent
 26 disclosures of information or Documents that are privileged or otherwise immune
 27 from discovery shall be subject to the requirements and procedures detailed in
 28 Federal Rule of Evidence 502(b) and Federal Rule of Civil Procedure 26(b)(5)(B).
                                                 6
                                   STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 7 of 9 Page ID #:217




  1 The receiving party shall return such inadvertently produced Documents, including
  2 all copies, within 10 calendar days of receiving a written request. The party
  3 returning such inadvertently produced Documents may thereafter seek reproduction
  4 of any such Documents pursuant to applicable law.
  5         13.   Other Proceedings. If another court or an administrative agency
  6 subpoenas or orders production of Protected Material which a party has obtained
  7 under the terms of this Order, such party shall promptly notify the party or other
  8 person who designated the document as confidential of such subpoena, order, or
  9 other legal process. Nothing in these provisions should be construed as
 10 authorizing or encouraging a Receiving Party in this action to disobey a lawful
 11 directive from another court.
 12         14.   Survival and Obligations upon Termination. The obligations
 13 imposed by the Protective Order shall survive termination of this action. Upon
 14 written request of a producing party made after final conclusion of all aspects of this
 15 litigation, Protected Material and all copies of same (other than exhibits of record)
 16 shall either be destroyed or returned to the producing party within 30 days. In the
 17 event that Protected Materials are produced in electronic form, or are put into
 18 electronic form by the receiving party, then the receiving party shall delete all
 19 electronic copies of Protected Material from all computer systems, disks, and other
 20 electronic medium and devices. All counsel of record shall certify compliance
 21 herewith and shall deliver the same to counsel for the party who produced the
 22 documents not more than 30 days after receiving the producing party’s written
 23 request made after final termination of this litigation. The Clerk may return to
 24 counsel or destroy any Protected Materials in its possession. Notwithstanding the
 25 above, counsel of record may retain a set of pleadings, exhibits, and their own
 26 attorney and consultant work product for archival purposes, including portions of
 27 any such papers that contain or discuss Protected Materials; and expert witnesses
 28 may similarly retain copies of their reports for archival purposes.
                                                7
                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 8 of 9 Page ID #:218




  1        15.    No Waiver. No action taken in accordance with the Protective Order
  2 shall be construed as a waiver of any claim or defense in the action or of any
  3 position or objection as to discoverability, relevance, or admissibility of evidence.
  4        16.    Further Modification. Any party may apply to the Court for a
  5 modification of this Protective Order, and nothing in this Protective Order shall be
  6 construed to prevent a party from seeking such further provisions enhancing or
  7 limiting confidentiality as may be appropriate.
  8
  9        For good cause shown, IT IS SO ORDERED.
 10
 11 DATED: September 17, 2020
 12
 13                                         ____________________________________
                                                  KAREN L. STEVENSON
 14
                                            UNITED STATES MAGISTRATE JUDGE
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               8
                                 STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01518-RGK-KS Document 41 Filed 09/17/20 Page 9 of 9 Page ID #:219




  1                                       EXHIBIT A
  2         1.    I acknowledge that I am about to receive confidential information
  3 supplied by Plaintiff and/or Defendant.
  4         2.    I have read the Protective Order governing the restricted use of
  5 confidential information in this litigation, Barela v. Instant Brands, 2:20-cv-01518-
  6 RGK-(KSx), a copy of which order has been provided to me. I understand the
  7 Protective Order and agree to abide by it.
  8         3.    I will not utilize any Protected Material or other information subject to
  9 the Protective Order for any purpose other than this litigation. I further affirm that I
 10 will not reveal the confidential information to, nor discuss it with, anyone, except in
 11 accordance with the terms of the Protective Order.
 12         4.    I understand unauthorized disclosures of Protected Material or their
 13 substance constitute contempt of court.
 14         5.    At the termination of this litigation, I will return or destroy all documents
 15 marked “CONFIDENTIAL” or “CONFIDENTIAL-SUBJECT TO PROTECTIVE
 16 ORDER” as well as any copies, summaries or abstracts of them, and documents
 17 related to them, whether in hard copy, electronic, or digitized format, to the attorney
 18 providing confidential materials to me.
 19         6.    I submit to the jurisdiction of the United States District Court for the
 20 Central District of California, as necessary to enforce the provisions of the Protective
 21 Order.
 22 Dated:____________________               _______________________________
                                             Signature
 23
                                             ____________________________________
 24                                          Printed Name
                                             ____________________________________
 25
                                             Address
 26                                          ____________________________________
                                             City, State, Zip
 27
                                             ____________________________________
 28                                          Telephone Number
                                                 9
                                  STIPULATED PROTECTIVE ORDER
